  Case 19-22478           Doc 17       Filed 04/19/19 Entered 04/19/19 12:00:14                      Desc Main
                                         Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TENNESSEE
                                           MEMPHIS DIVISION

     In Re:                                                              Case No. 19-22478

     ALISA YVETTE GLADNEY,                                               Chapter 13

              DEBTOR(S).


OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION REGARDING REAL PROPERTY
         LOCATED AT 4936 CHAMBERLAIN LANE, MEMPHIS, TENNESSEE 38128

        COMES NOW Wells Fargo Bank, N.A., for just cause, and files this written objection to confirmation

pursuant to 11 USC § 1324. Wells Fargo Bank, N.A. objects and asks that a hearing be held and for grounds says

that the plan understates the arrearage owed on the home mortgage claim. The proposed plan lists $6,312.00 in

arrears, whereas actual arrears are approximately $8,068.58.

        WHEREFORE, PREMISES CONSIDERED, Creditor prays:

        1. That confirmation be denied.

        2. That Wells Fargo Bank, N.A. be awarded its attorney fees and costs incurred in this action.

        3. For any and all further relief to which it may be entitled.



                                             Respectfully submitted,

                                                /s/ Jordan Anderson
                                                Jordan Anderson, Attorney for Creditor, Bar # 036721
                                                joranderson@logs.com |704-609-3496
                                                Shapiro & Ingle, LLP
                                                10130 Perimeter Pkwy, Suite 400
                                                Charlotte, NC 28216
                                                Phone: 704-333-8107 | Fax: 704-333-8156
                                                Supervisory Attorney Contact: Bonnie Culp
                                                bculp@logs.com | 704-249-0065
                                                Electronic Service Notifications: tnecf@logs.com
  Case 19-22478           Doc 17       Filed 04/19/19 Entered 04/19/19 12:00:14                     Desc Main
                                         Document     Page 2 of 2


                                          CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a true and exact copy of the foregoing Objection to Confirmation has
been electronically served or mailed, postage prepaid on April 18, 2019

     B David Sweeney
     The Sweeney Law Firm, P.C.
     P.O Box 341698
     Bartlett, TN 38134


     Alisa Yvette Gladney
     4936 Chamberlain Lane
     Memphis, TN 38128


     George W. Stevenson
     Chapter 13
     5350 Poplar Avenue
     Suite 500
     Memphis, TN 38119-3697



                                               /s/ Jordan Anderson
                                               Jordan Anderson, Attorney for Creditor, Bar # 036721
                                               joranderson@logs.com |704-609-3496
                                               Shapiro & Ingle, LLP
                                               10130 Perimeter Pkwy, Suite 400
                                               Charlotte, NC 28216
                                               Phone: 704-333-8107 | Fax: 704-333-8156
                                               Supervisory Attorney Contact: Bonnie Culp
                                               bculp@logs.com | 704-249-0065
                                               Electronic Service Notifications: tnecf@logs.com
